NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            12-APR-2021
                                            09:36 AM
                                            Dkt. 14 ODSD
                         NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI#I

              STATE OF HAWAI#I, Plaintiff-Appellee, v.
               CHRISTOPHER YOUNG, Defendant-Appellant


         APPEAL FROM THE DISTRICT COURT OF THE THIRD CIRCUIT
                    NORTH AND SOUTH HILO DIVISION
                      (CASE NO. 3DTC-19-004686)


                      ORDER DISMISSING APPEAL
  (By:   Hiraoka, Presiding Judge, Wadsworth and Nakasone, JJ.)
           Upon review of the record, it appears that:
           (1) On November 5, 2020, self-represented Defendant-
Appellant Chris Young (Young) filed the notice of appeal;
           (2) On November 25, 2020, the district court clerk
filed the record on appeal, and the appellate clerk notified the
parties that the statement of jurisdiction and opening brief were
due on or before December 7, 2020, and January 4, 2021,
respectively;
           (4) Young failed to file either document or request an
extension of time;
           (5) On January 13, 2021, the appellate clerk notified
Young that the time for filing the statement of jurisdiction and
opening brief had expired, the matter would be called to the
court's attention on January 25, 2021, for appropriate action,
which could include dismissal of the appeal, under Hawai#i Rules
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

of Appellate Procedure Rules 12.1(e) and 30, and Young could
request relief from default by motion; and
           (6) Young took no further action in this appeal.
           Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
           DATED: Honolulu, Hawai#i, April 12, 2021.

                                      /s/ Keith K. Hiraoka
                                      Presiding Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2